--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
MEDTOX SCIENTIFIC, INC.
2010 STOCK INCENTIVE PLAN
AMENDED AND RESTATED EFFECTIVE OCTOBER 29, 2010


SECTION 1:                         Purpose; Definitions
 
The purpose of the Plan is to give the Company a competitive advantage in
attracting, retaining and motivating officers and employees other than senior
management, and to provide the Company and its Subsidiaries with a stock plan
providing incentives directly linked to the profitability of the Company's
businesses and increases in stockholder value.


For purposes of the Plan, the following terms are defined as set forth below:


a.  
"Award" means an award of Restricted Stock.

 
b.  
"Board" means the Board of Directors of the Company.

 
c.  
"Change of Control" has the meaning set forth in Section 8(b).

 
d.  
"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

 
e.  
"Commission" means the Securities and Exchange Commission or any successor
agency.

 
f.  
"Committee" means the Committee referred to in Section 2.

 
g.  
"Common Stock" means common stock, par value $0.15 per share, of the Company.

 
h.  
"Company" means MEDTOX Scientific, Inc., a Delaware corporation.

 
i.  
"Covered Employee" means a participant designated prior to the grant of
Restricted Stock by the Committee who is or may be a "covered employee" within
the meaning of Section 162(m)(3) of the Code in the year in which Restricted
Stock is expected to be taxable to such participant.

 
j.  
"Disability" means permanent and total disability as determined for purposes of
the Company's Long Term Disability Plan for the staff of the Company's corporate
headquarters.

 
k.  
"Eligible Individuals" means officers or other employees of the Company or any
of its Subsidiaries and prospective employees who have accepted offers of
employment from the Company or its Subsidiaries who are or will be responsible
for or contribute to the management, growth or profitability of the business of
the Company or its Subsidiaries.

 
l.  
"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.

 
m.  
"Performance Goals" means the performance goals established by the Committee in
connection with the grant of Restricted Stock.  In the case of Qualified
Performance-Based Awards, the following requirements shall apply.  Such
Performance Goals shall be expressed in terms of one or more of the following
financial or other objective goals which may be Company-wide or otherwise,
including on a division basis, regional basis or on an individual basis: (i)
total stockholder return, including its components of stock price appreciation,
dividends and/or dividend yield; (ii) return  on  assets, equity,
invested  capital, cash  flow, investment, or related return ratios; (iii)
sales, operating income, revenues or net revenues; (iv) pre-tax or after-tax
profit levels, including: net earnings, net earnings growth, earnings per share,
and earnings before interest, taxes, depreciation and amortization (EBITDA); (v)
cash flow, operating cash flow, or free cash flow; or (vi) levels of operating
expense, including reductions in the Company’s overhead ratio, expense to sales
ratios, or debt levels.

 
 
 

--------------------------------------------------------------------------------

 

Any criteria may be measured in absolute terms or as compared to another company
or companies.  Criteria in addition to those provided above (including, but not
limited to, criteria relating to confidential business information) may also be
taken into account, but only to the extent permitted by Section 162(m) of the
Code.  To the extent applicable, any such Performance Goal shall be determined
(I) in accordance with the Company’s audited financial statements and generally
accepted accounting principles and reported upon by the Company’s independent
accountants or (II) so that a third party having knowledge of the relevant facts
could determine whether such Performance Goal is met.  Performance Goals shall
include a threshold level of performance below which no Award shall be made,
levels of performance at which specified percentages of the target Award shall
be paid and a maximum level of performance above which no additional Award shall
be paid.  The Performance Goals established by the Committee may be (but need
not be) different for different performance periods and different Performance
Goals may be applicable to different Eligible Individuals.  The applicable
Performance Goal or Goals may be adjusted for such events and circumstances as
the Committee deems appropriate, provided, however, that all Performance Goals
and any related adjustments to the Performance Goals applicable to officers
covered by Section 162(m) of the Code shall be preestablished in accordance with
Section 162(m) of the Code and regulations thereunder.


n.  
"Plan" means the MEDTOX Scientific, Inc. 2010 Stock Incentive Plan, as set forth
herein and as hereinafter amended from time to time.

 
o.  
"Qualified Performance-Based Award" means an Award of Restricted Stock
designated as such by the Committee at the time of grant, based upon a
determination that (i) the recipient is or may be a "covered employee" within
the meaning of Section 162(m)(3) of the Code in the year in which the Company
would expect to be able to claim a tax deduction with respect to such Restricted
Stock and (ii) the Committee wishes such Award to qualify for the Section 162(m)
Exemption.

 
p.  
"Restricted Stock" means an Award granted under Section 5.

 
q.  
"Section 162(m) Exemption" means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code.

 
r.  
"Subsidiary" means any corporation, partnership, joint venture or other entity
during any period in which at least a majority voting interest in such entity is
owned, directly or indirectly, by the Company or any successor to the Company.

 
s.  
"Termination of Employment" means the termination of the participant's
employment with the Company and any of its Subsidiaries.  A participant employed
by a Subsidiary shall also be deemed to incur a Termination of Employment if the
Subsidiary ceases to be such a Subsidiary, and the participant does not
immediately thereafter become an employee of the Company or another
Subsidiary.  Temporary absences from employment because of illness, vacation or
leave of absence and transfers among the Company and its Subsidiaries shall not
be considered Terminations of Employment.  If so determined by the Committee, a
participant shall be deemed not to have incurred a Termination of Employment if
the participant enters into a contract with the Company or a subsidiary
providing for the rendering by the participant of consulting services to the
Company or such subsidiary on terms approved by the Committee; however,
Termination of Employment of the participant shall occur when such contract
ceases to be in effect.

 
In addition, certain other terms used herein have definitions given to them in
the first place in which they are used.


 
- 2 -

--------------------------------------------------------------------------------

 
SECTION 2:                         Administration


The Plan shall be administered by the Compensation Committee or such other
committee of the Board as the Board may from time to time designate (the
"Committee"), which shall be composed of not less than two directors, and shall
be appointed by and serve at the pleasure of the Board.


The Committee shall have plenary authority to grant Awards pursuant to the terms
of the Plan to Eligible Individuals.


Among other things, the Committee shall have the authority, subject to its power
to delegate its authority as described below and subject to the other terms of
the Plan:


(a) To select the Eligible Individuals to whom Awards may from time to time be
granted;


(b) To determine the number of shares of Common Stock to be covered by each
Award granted hereunder;


(c) To determine the terms and conditions of any Award granted hereunder,
including, but not limited to, any vesting condition, restriction or limitation
(which may be related to the performance of the participant, the Company or any
Subsidiary) and any vesting acceleration or forfeiture waiver regarding any
Award and the shares of Common Stock relating thereto, based on such factors as
the Committee shall determine; and


(d) To modify, amend or adjust the terms and conditions of any Award, at any
time or from time to time, including but not limited to Performance Goals;
provided, however, that the Committee may not adjust upwards the amount payable
with respect to a Qualified Performance-Based Award or waive or alter the
Performance Goals associated therewith or cause such Restricted Stock to vest
earlier than permitted by Section 5(c)(viii).


The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall
from time to time deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any agreement relating thereto)
and to otherwise supervise the administration of the Plan.


The Committee may act only by a majority of its members then in office, except
that the Committee may, except to the extent prohibited by applicable law or
regulation or the applicable rules of a stock exchange, allocate all or any
portion of its responsibilities and powers to any one or more of its members and
may delegate all or any part of its responsibilities and powers to any person or
persons selected by it; provided that no such delegation may be made that would
cause Awards or other transactions under the Plan to cease to be exempt from
Section 16(b) of the Exchange Act or cause an Award designated as a Qualified
Performance-Based Award not to qualify for, or to cease to qualify for, the
Section 162(m) Exemption.  Any such allocation or delegation may be revoked by
the Committee at any time.


Any determination made by the Committee or pursuant to delegated authority
pursuant to the provisions of the Plan with respect to any Award shall be made
in the sole discretion of the Committee or such delegate at the time of the
grant of the Award or, unless in contravention of any express term of the Plan,
at any time thereafter.  All decisions made by the Committee or any
appropriately delegated officer pursuant to the provisions of the Plan shall be
final and binding on all persons, including the Company and Plan participants.


Any authority granted to the Committee may also be exercised by the full Board,
except to the extent that the grant or exercise of such authority would cause
any Award or transaction to become subject to (or lose an exemption under) the
short-swing profit recovery provisions of Section 16 of the Exchange Act or
cause an Award designated as a Qualified Performance-Based Award not to qualify
for, or to cease to qualify for, the Section 162(m) Exemption.  To the extent
that any permitted action taken by the Board conflicts with action taken by the
Committee, the Board action shall control.


 
- 3 -

--------------------------------------------------------------------------------

 
SECTION 3:                        Common Stock Subject to Plan


The maximum number of shares of Common Stock that may be issued to participants
and their beneficiaries under the Plan shall be 500,000.  No participant may be
granted Awards covering in excess of 5,000 shares of Common Stock in any
calendar year during which the Plan is in existence.  Shares subject to an Award
under the Plan may be authorized and unissued shares or may be treasury
shares.  If any Award is forfeited, shares of Common Stock subject to such
Awards shall again be available for distribution in connection with Awards under
the Plan.  To the extent any shares of Common Stock subject to an Award are not
delivered to a participant because such shares are used to satisfy an applicable
tax-withholding obligation, such shares shall not be deemed to have been issued
for purposes of determining the maximum number of shares of Common Stock
available for issuance under the Plan.


In the event of any change in corporate capitalization (including, but not
limited to, a change in the number of shares of Common Stock outstanding), such
as a stock split or a corporate transaction, any merger, consolidation,
separation, including a spin-off, or other distribution of stock or property of
the Company, any reorganization (whether or not such reorganization comes within
the definition of such term in Section 368 of the Code) or any partial or
complete liquidation of the Company, the Committee or Board may make such
substitution or adjustments in the aggregate number and kind of shares reserved
for issuance under the Plan; provided, however, that the number of shares
subject to any Award shall always be a whole number.


SECTION 4:                         Eligibility


Awards may be granted under the Plan to Eligible Individuals.  No grant shall be
made under this Plan to a director who is not an officer or a salaried employee
of the Company or its Subsidiaries.


SECTION 5:                         Restricted Stock Awards


(a) Administration.  Shares of Restricted Stock may be awarded either alone or
in addition to other Awards granted under the Plan.  The Committee shall
determine the Eligible Individuals to whom and the time or times at which grants
of Restricted Stock will be awarded, the number of shares to be awarded to any
Eligible Individual, the conditions for vesting, the time or times within which
such Awards may be subject to forfeiture and any other terms and conditions of
the Awards, in addition to those contained in Section 5(c).


(b) Awards and Certificates.  Shares of Restricted Stock shall be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of one or more stock certificates.  Any certificate
issued in respect of shares of Restricted Stock shall be registered in the name
of such Eligible Individual and shall bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Award, substantially
in the following form:


"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
MEDTOX Scientific, Inc. 2010 Stock Incentive Plan and a Restricted Stock
Agreement.  Copies of such Plan and Agreement are on file at the offices of
MEDTOX Scientific, Inc., 402 West County Road D, St. Paul, MN 55112."


The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the participant shall
have delivered a stock power, endorsed in blank, relating to the Common Stock
covered by such Award.
 
 
- 4 -

--------------------------------------------------------------------------------

 
(c)  
Terms and Conditions.  Shares of Restricted Stock shall be subject to the
following terms and conditions:



(i) The Committee may, prior to or at the time of grant, designate an Award of
Restricted Stock as a Qualified Performance-Based Award, in which event it shall
condition the grant or vesting, as applicable, of such Restricted Stock upon the
attainment of Performance Goals.  If the Committee does not designate an Award
of Restricted Stock as a Qualified Performance-Based Award, it may also
condition the grant or vesting thereof upon the attainment of Performance
Goals.  Regardless of whether an Award of Restricted Stock is a Qualified
Performance-Based Award, the Committee may also condition the grant or vesting
thereof upon the continued service of the participant.  The conditions for grant
or vesting and the other provisions of Restricted Stock Awards (including
without limitation any applicable Performance Goals) need not be the same with
respect to each recipient.  The Committee may at any time, in its sole
discretion, accelerate or waive, in whole or in part, any of the foregoing
restrictions; provided, however, that in the case of Restricted Stock that is a
Qualified Performance-Based Award, the applicable Performance Goals have been
satisfied.


(ii) Subject to the provisions of the Plan and the Restricted Stock Agreement
referred to in Section 5(c)(vi), during the period, if any, set by the
Committee, commencing with the date of such Award for which such participant's
continued service is required (the "Restriction Period"), and until the later of
(i) the expiration of the Restriction Period and (ii) the date the applicable
Performance Goals (if any) are satisfied, the participant shall not be permitted
to sell, assign, transfer, pledge or otherwise encumber shares of Restricted
Stock.


(iii) Except as provided in this paragraph (iii) and Sections 5(c)(i) and
5(c)(ii) and the Restricted Stock Agreement, the participant shall have, with
respect to the shares of Restricted Stock, all of the rights of a stockholder of
the Company holding the class or series of Common Stock that is the subject of
the Restricted Stock, including, if applicable, the right to vote the shares and
the right to receive any cash dividends.  If so determined by the Committee in
the applicable Restricted Stock Agreement, (A) cash dividends on the class or
series of Common Stock that is the subject of the Restricted Stock Award shall
be automatically deferred and reinvested in additional Restricted Stock, held
subject to the vesting of the underlying Restricted Stock, or held subject to
meeting Performance Goals applicable only to dividends, and (B) dividends
payable in Common Stock shall be paid in the form of Restricted Stock of the
same class as the Common Stock with which such dividend was paid, held subject
to the vesting of the underlying Restricted Stock, or held subject to meeting
Performance Goals applicable only to dividends.


(iv) Except to the extent otherwise provided in the applicable Restricted Stock
Agreement or Section 5(c)(i), 5(c)(ii), 5(c)(v) or 8(a)(ii), upon a
participant's Termination of Employment for any reason during the Restriction
Period or before the applicable Performance Goals are satisfied, all shares
still subject to restriction shall be forfeited by the participant.


        (v) Except to the extent otherwise provided in Section 6(a)(i), in the
event that a participant retires or such participant's employment is
involuntarily terminated, the Committee shall have the discretion to waive, in
whole or in part, any or all remaining restrictions (other than, in the case of
Restricted Stock with respect to which a participant is a Covered Employee,
satisfaction of the applicable Performance Goals unless the participant's
employment is terminated by reason of death or Disability) with respect to any
or all of such participant's shares of Restricted Stock.


(vi) If and when any applicable Performance Goals are satisfied and the
Restriction Period expires without a prior forfeiture of the Restricted Stock,
unlegended certificates for such shares shall be delivered to the participant
upon surrender of the legended certificates.


(vii) Each Award shall be confirmed by, and be subject to, the terms of a
Restricted Stock Agreement.


 
- 5 -

--------------------------------------------------------------------------------

 
(viii) Notwithstanding the foregoing, but subject to the provisions of Section 8
hereof, no Award in the form of Restricted Stock, the vesting of which is
conditioned only upon the continued service of the participant, shall vest
earlier than the first, second and third anniversaries of the date of grant
thereof, on each of which dates a maximum of one-third of the shares of Common
Stock subject to the Award may vest, and no award in the form of Restricted
Stock, the vesting of which is conditioned upon the attainment of a specified
Performance Goal or Goals, shall vest earlier than the first anniversary of the
date of grant thereof.


SECTION 6:                         Change of Control Provisions


(a) Impact of Event.  Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change of Control:

 
    (i)  The restrictions and deferral limitations applicable to any Restricted
Stock may, at the discretion of the Committee, lapse and in such case the
Restricted Stock shall become free of all restrictions and become fully vested
and transferable to the full extent of the original grant.


   (ii)  The Committee may also make additional adjustments and/or settlements
of outstanding Awards as it deems appropriate and consistent with the Plan’s
purposes.


(b) Definition of Change of Control.  For purposes of the Plan, a "Change of
Control" shall mean the happening of any of the following:

 
    (i)  a change in control of a nature that would be required to be reported
in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act, whether or not the Company is then subject to such reporting
requirement; or


   (ii)      a merger or consolidation to which the Company is a party if,
following the effective date of such merger or consolidation, the individuals
and entities who were stockholders of the Company prior to the effective date of
such merger or consolidation have beneficial ownership (as defined in Rule 13d-3
under the Exchange Act) of less than fifty percent (50%) of the combined voting
power of the surviving corporation following the effective date of such merger
or consolidation; or


          (iii)      when, during any period of twenty-four (24) consecutive
months, the individuals who, at the beginning of such period, constitute the
Board (the "Incumbent Directors") cease for any reason other than death to
constitute at least a majority thereof, provided, however, that a director who
was not a director at the beginning of such twenty-four (24) month period shall
be deemed to have satisfied such twenty-four (24) month requirement, and be an
Incumbent Director, if such director was elected by, or on the recommendation of
or with the approval of, at least two-thirds of the directors who then qualified
as Incumbent Directors either actually, because they were directors at the
beginning of such twenty-four (24) month period, or by prior operation of this
Section.


SECTION 7:                         Term, Amendment and Termination


The Plan will terminate on the tenth anniversary of the effective date of the
Plan.  Under the Plan, Awards outstanding as of such date shall not be affected
or impaired by the termination of the Plan.


The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made which would impair the rights of a
recipient of an Award, theretofore granted without the recipient's consent,
except such an amendment made to comply with applicable law, stock exchange
rules or accounting rules.  In addition, no such amendment shall be made without
the approval of the Company's stockholders to the extent such approval is
required by applicable law or stock exchange rules and no such amendment may,
without the approval of the Company’s stockholders, (1) increase, other than by
operation of the antidilution clauses contained in Section 3 of the Plan, the
number of shares of Common Stock available for the grant of Awards under the
Plan or to alter the maximum number of shares available for the grant of Awards;
(2) modify the criteria for eligibility to participate in the Plan or the nature
of the Awards which may be granted under the Plan; and (3) alter the provisions
set forth in Section 5(c)(viii) of the Plan with respect to minimum vesting
schedules relating to Awards in the form of Restricted Stock.


 
- 6 -

--------------------------------------------------------------------------------

 
The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but no such amendment shall cause a Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption or
impair the rights of any holder without the holder's consent except such an
amendment made to cause the Plan or Award to comply with applicable law, or
regulation, stock exchange rules, or accounting rules.


Subject to the above provisions, the Board shall have authority to amend the
Plan to take into account changes in law and tax and accounting rules as well as
other developments, and to grant Awards which qualify for beneficial treatment
under such rules without stockholder approval.


SECTION 8:                         General Provisions


(a) The Committee may require each person purchasing or receiving shares
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to the distribution
thereof.  The certificates for such shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer.


Notwithstanding any other provision of the Plan or agreements made pursuant
thereto, the Company shall not be required to issue or deliver any certificate
or certificates for shares of Common Stock under the Plan prior to fulfillment
of all of the following conditions:


(i) Listing or approval for listing upon notice of issuance, of such shares on
the securities exchange as may at the time be the principal market for the
Common Stock;


(ii) Any registration or other qualification of such shares of the Company under
any state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification which the Committee shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable; and


(iii) Obtaining any other consent, approval, or permit from any state or federal
governmental agency which the Committee shall, in its absolute discretion after
receiving the advice of counsel, determine to be necessary or advisable.


(b) Nothing contained in the Plan shall prevent the Company or any Subsidiary
from adopting other or additional compensation arrangements for its employees.


(c) The Plan shall not constitute a contract of employment, and adoption of the
Plan shall not confer upon any employee any right to continued employment, nor
shall it interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of any employee at any time.


(d) No later than the date as of which an amount first becomes includible in the
gross income of the participant for federal income tax purposes with respect to
any Award under the Plan, the participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount.  Withholding obligations may be settled with Common
Stock, including Common Stock that is part of the Award that gives rise to the
withholding requirement; provided that not more than the legally required
minimum withholding may be settled with Common Stock.  The obligations of the
Company under the Plan shall be conditional on such payment or arrangements, and
the Company and its Affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to the
participant.  The Committee may establish such procedures as it deems
appropriate, including making irrevocable elections, for the settlement of
withholding obligations with Common Stock.


 
- 7 -

--------------------------------------------------------------------------------

 
(e) The Committee shall establish such procedures as it deems appropriate for a
participant to designate a beneficiary to whom any amounts payable in the event
of the participant's death are to be paid or by whom any rights of the
participant, after the participant's death, may be exercised.


(f) In the case of a grant of an Award to any employee of a Subsidiary of the
Company, the Company may, if the Committee so directs, issue or transfer the
shares of Common Stock, if any, covered by the Award to the Subsidiary, for such
lawful consideration as the Committee may specify, upon the condition or
understanding that the Subsidiary will transfer the shares of Common Stock to
the employee in accordance with the terms of the Award specified by the
Committee pursuant to the provisions of the Plan.  All shares of Common Stock
underlying Awards that are forfeited or canceled shall revert to the Company.


(g) The Plan and all Awards made and actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws.


(h) In the event an Award is granted to an Eligible Individual who is employed
or providing services outside the United States and who is not compensated from
a payroll maintained in the United States, the Committee may, in its sole
discretion, modify the provisions of the Plan as they pertain to such individual
to comply with applicable foreign law.


SECTION 9:                         Effective Date of Plan


The Plan shall be effective as of the date it is approved by the stockholders of
the Company.



- 8 -


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------